        Case: 3:16-cv-00861-wmc Document #: 45 Filed: 07/26/21 Page 1 of 1

                                kfu
                                                           (A   ) 4c
                                                                                        7-1
                      774 1.4     s.
g0 Vilfv‘c.
                                                                                C )




/— q r               Fuck. 5 , -
     sustailA           24(k _/                                                                    c




                                                              C_efrwve, Z ywki
     0ifr34-2Z,C1                           4.e4acese- d-f t“,‘es +2o'
     Ce-S,                                   di s:e,"2/1---7 4              6ee.
                                                          74-

    ../t)___z- a                                   .2                            a
                           6?         -72      ia-te            4 eV`A,               arcle,c,
               Ca14(              0-1C /14qteL v, 2     cac                  "a-as
                                 U--0.        _ 5 t-c/ irep4,t.e.                    Orirt    704,(34
   0/11A6Z-ret_
                                            Arti--ivif-                 c,              do7
  _4(7.12-e-A-Q e-t )--6;zX
                      -     ,AA/Tivti                                         64-6-            c)9--
              106t          644: fit4c y /e-rA .26,7 I , feeve-ed
                                /24

                                                                                              r72-
                                                   38/'c 72 A7,4               7At "k_.5 ,i4t°


                 °It'd7f-act w.w                                   r-           10 ._c3 q6
